has reached a verdict, petitioner has an adequate legal remedy by way of a
                direct appeal in this case.' See NRS 34.170; NRS 34.330. Accordingly, we
                            ORDER the petition DENIED.




                                                                                  J.
                                                   Saitta




                cc: Hon. Elizabeth Goff Gonzalez, District Judge
                     Robert S. Jackson
                     Attorney General/Carson City
                      Clark County District Attorney
                     Eighth District Court Clerk




                      lAlthough the district court has granted a motion for a new trial on
                2 counts, because the issues raised in the instant petition would relate to
                the counts for which there was no new trial granted, we decline to exercise
                our original jurisdiction in this matter. An appeal from the order granting
                in part the motion for a new trial is pending in this court. See State v.
                Jackson, Docket No. 66573.



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A